United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, GALLUP INDIAN MEDICAL
CENTER, Gallup, NM, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1662
Issued: December 2, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 3, 2015 appellant filed an application for review, from a May 19, 2015
decision of the Office of Workers’ Compensation Programs (OWCP) which rescinded
acceptance of her traumatic injury claim.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In William A. Couch,1 the Board held that, when
adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by
appellant and received before the final decision is issued. The Couch principle applies with
equal force when evidence is received by OWCP the same day a final decision is issued.2 In this
case, after OWCP accepted appellant’s traumatic injury claim for a right hand sprain, it advised
her on April 13, 2015 of its proposal to rescind the acceptance of her claim and terminate her
wage-loss compensation and medical benefits. OWCP found that the factual evidence had not
established that she actually experienced the incident or employment factor alleged to have
caused her injury and the medical evidence failed to establish a medical condition causally
1

41 ECAB 548 (1990).

2

Linda Johnson, 45 ECAB 439 (1994).

related to the mechanism of injury. Appellant was allowed 30 days to submit additional
evidence or argument. In response, she submitted medical records dated March 27 to June 20,
2014 and a December 22, 2014 letter, received by OWCP on May 19, 2015. In a May 19, 2015
decision, OWCP rescinded its acceptance of appellant’s claim and terminated her entitlement to
benefits effective February 4, 2015, finding that she had not submitted any factual or medical
evidence.
The Board finds that OWCP, in its May 19, 2015 rescission decision, did not review all
the evidence received in the case. In that submission, appellant provided factual and medical
information in response to OWCP’s notice of proposed rescission of her claim. Accordingly, the
case will be remanded to OWCP to enable it to properly consider all the evidence submitted at
the time of the May 19, 2015 decision. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the May 19, 2015 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order.
Issued: December 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

